Little, J.
1. This being an action against a married woman for money and supplies alleged to have been furnished to her through her husband as her agent, and there being no evidence, either direct or circumstantial, to show the existence of- the alleged agency, or that the wife ever received any of the money or goods in question or had any knowledge that the same had been delivered to her husband in her name or upon her account, there was no error in granting a nonsuit.
2. There was no error in refusing to admit in evidence in behalf of the plaintiff a plea which had been filed by the defendant in another case, the same being offered for the purpose of having the jury compare the defendant’s signature thereto with signatures purporting to be hers, attached to other papers the execution of which the plaintiff desired to prove in order to introduce the same in evidence, but it not appearing that this plea had been submitted to the defendant before she announced herself ready for trial. See Civil Code, § 5247.
3. There was no error in any of the rulings of the trial judge in rejecting evidence. Judgment affirmed.

All the Justices concurring.